[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ORDER RE: ATTORNEYS FEES #185
The attorney for the minor child performs an important function for the Court, the litigants and the minor.
The Court has previously found that counsel's rate of $200. an hour to be a reasonable rate for his services as an attorney for the minor child.
After a full custody evaluation and discussion, the Defendant decided not to pursue the Motion for Modification of Custody dated November 13, 1990.
Although Family Services made a recommendation as to visitation which the parties agreed to accept, the parties never returned to Court to have the recommendation entered as an order of this Court.
The attorney for the minor has submitted his itemized bill for services rendered in connection with this matter.
The Court finds that a fair and reasonable award to the attorney for the minor child is the sum of $2580.
Neither party desires to pay any portion of this bill.
It is ordered that the Defendant-wife shall pay the sum of $1500, and the Plaintiff-husband shall pay the sum of $1080. — Said sums shall be paid in full within 60 days of date.
COPPETO, J.